Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with H. Sanders Gwin, Jr. on 03/11/2022.

The application has been amended as follows: 
Claim 1 has been amended to read:
--"A kit comprising: 
a placebo challenge meal dessert formulation comprising no food allergen; and 
a non-placebo challenge meal dessert formulation comprising food allergen of between about 0.5% w/w to about 10% w/w, based on the total weight of the non-placebo challenge meal dessert formulation, wherein the allergen component in the non-placebo challenge meal dessert formulation is selected from the group consisting of: peanut, soy, egg, sesame seeds, milk, fish, crustaceans, almond, cashew, hazelnut, pistachio, walnut, sulphites, wheat, mustard and celery allergen; 
wherein the placebo and the non-placebo challenge meal dessert formulations each comprise: 
20% w/w to 60% w/w of a matrix formation component, wherein the matrix formation component comprises a starch and sucrose, 
10% w/w to 35% w/w of a texturizing component, wherein the texturizing component comprises an oil and a surfactant, 
10% w/w to 45% w/w of a flavor/color masking component, and 
an additive present in an amount of from about 0.05% w/w to about 1.0% w/w, based on the total weight of each of the placebo and the non-placebo challenge meal dessert formulations, wherein the additive is selected from the group consisting of: maltodextrin, dextrin, and combinations thereof, and 
wherein, upon reconstitution with water, the placebo and the non-placebo challenge meal dessert formulations each form a mousse.”--

Claim 2 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendment filed 03/07/2022 has overcome the 112 rejections of record.
The terminal disclaimer filed on 03/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/347753 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 4, 6, 9, 10, 12-15 and 17-19 have been allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615